NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  JONATHAN JAMAL JONES, Appellant.

                             No. 1 CA-CR 17-0655
                               FILED 6-28-2018


           Appeal from the Superior Court in Maricopa County
                      No. CR2017-108432-001 SE
             The Honorable Jacki Ireland, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Joel M. Glynn
Counsel for Appellant
                             STATE v. JONES
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Maria Elena Cruz delivered the decision of the Court, in
which Judge Jennifer B. Campbell and Judge James P. Beene joined.


C R U Z, Presiding Judge:

¶1            This appeal is filed in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Counsel for Jonathan
Jamal Jones has advised this Court that counsel found no arguable
questions of law and asks us to search the record for fundamental error.
Jones was convicted of disorderly conduct. Jones was given an opportunity
to file a supplemental brief in propria persona; he has not done so. After
reviewing the record, we affirm Jones’ conviction and sentence.

               FACTUAL AND PROCEDURAL HISTORY

¶2            We view the facts in the light most favorable to sustaining the
judgment and resolve all reasonable inferences against Jones. See State v.
Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998).

¶3             On December 10, 2016, Jones checked himself into Honor
Health Osborn Medical Center for stomach pains. On December 11, during
the course of receiving treatment, Jones started to swear, yell, and otherwise
disrupt hospital staff and other patients. Security officers R.H., L.S., and
security supervisor J.S. were called to calm Jones down. During the
altercation, Jones placed his hand, holding his cell phone, in R.H.’s face,
causing R.H. to remove Jones’ hand and cell phone from his face. Jones
claimed R.H. assaulted him, which resulted in security staff calling police
per hospital policy. Throughout the encounter, Jones swore, yelled, and
was belligerent and abrasive to staff. Jones then removed an IV from his
arm and attempted to leave the hospital, against the medical advice of the
nurses.

¶4            Security supervisor J.S. escorted Jones to the first floor, where
he was met by police. Jones continued to swear and yell, and refused to
provide his name. Due to his behavior, police officers C.L., G.M., and
Sergeant C.D., arrested Jones. While attempting to place Jones in a patrol
car, Jones kicked C.D. in the leg.




                                      2
                             STATE v. JONES
                            Decision of the Court

¶5            Jones was charged with one count of aggravated assault, a
Class 5 felony, against a peace officer, and one count of disorderly conduct,
a Class 1 misdemeanor.

¶6           At trial, the hospital security officers testified that Jones
swore, yelled, and was verbally abusive, disrupting other patients, staff,
and hospital visitors. The officers testified they attempted to calm Jones
down but that Jones was uncooperative. Security officer R.H. testified that
Jones’ hand came within an inch or two of his face.

¶7            Officer C.L. testified he responded to Honor Health for a
disturbance. C.L. testified Jones refused to give him his name, and
continued to be disruptive and swear. Sergeant C.D. testified that Jones
swore loudly. Both C.L. and C.D. testified that Jones kicked C.D., though
C.D. stated the kick left no bruise or injury, C.L. testified he did not believe
the kick was strong enough to have any force behind it, and officer G.M.
testified he believed he witnessed Jones lose his balance rather than kick
C.D.

¶8            Jones testified he was upset with hospital staff because he was
in pain, admitted to cursing and yelling, and stated that hospital security
assaulted him by grabbing his phone and told him he had to leave. Jones
testified he did not kick Sergeant C.D., but that he only reacted
involuntarily when the officers were trying to restrain him.

¶9            At the close of the State’s case, Jones moved for a judgment of
acquittal, which was denied. The jury found Jones not guilty as to count
one, aggravated assault, but guilty as to count two, disorderly conduct. The
superior court conducted the sentencing hearing in compliance with Jones’
constitutional rights and Arizona Rule of Criminal Procedure 26, and
sentenced Jones to twelve months’ supervised probation.

¶10            Jones timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and Arizona Revised
Statutes sections 12-120.21, 13-4031, and -4033.

                               DISCUSSION

¶11            We review Jones’ conviction and sentence for fundamental
error. See State v. Flores, 227 Ariz. 509, 512, ¶ 12 (App. 2011). Counsel for
Jones has advised this Court that after a diligent search of the entire record,
counsel has found no arguable question of law. We have read and
considered counsel’s brief and fully reviewed the record for reversible
error, see Leon, 104 Ariz. at 300, and find none. The record reveals counsel


                                       3
                             STATE v. JONES
                            Decision of the Court

represented Jones at all stages of the proceedings, and all of the proceedings
were conducted in compliance with the Arizona Rules of Criminal
Procedure. We decline to order briefing and affirm Jones’ conviction and
sentence.

¶12            Upon the filing of this decision, defense counsel shall inform
Jones of the status of the appeal and of his future options. Counsel has no
further obligations unless, upon review, counsel finds an issue appropriate
for submission to the Arizona Supreme Court by petition for review. See
State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Jones shall have thirty days
from the date of this decision to proceed, if he desires, with a pro per motion
for reconsideration or petition for review.

                               CONCLUSION

¶13           For the foregoing reasons, we affirm Jones’ conviction and
sentence.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         4